UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2014 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-15905 BLUE DOLPHIN ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 73-1268729 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 Travis Street, Suite 2100, Houston, Texas 77002 (Address of principal executive offices) (713) 568-4725 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Number of shares of common stock, par value $0.01 per share outstanding as of November 14, 2014: 10,446,218 BLUE DOLPHIN ENERGY COMPANY & SUBSIDIARIES FORM 10-Q REPORT INDEX PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 43 ITEM 4. CONTROLS AND PROCEDURES 43 PART II OTHER INFORMATION 44 ITEM 1. LEGAL PROCEEDINGS 44 ITEM 1A. RISK FACTORS 44 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 44 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 44 ITEM 4. MINE SAFETY DISCLOSURES 44 ITEM 5. OTHER INFORMATION 45 ITEM 6. EXHIBITS 45 SIGNATURES 46 Remainder of Page Intentionally Left Blank 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Blue Dolphin Energy Company & Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Prepaid expenses and other current assets Deposits Inventory Total current assets Total property and equipment, net Surety bonds - Debt issue costs, net Trade name TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party Notes payable Asset retirement obligations, current portion Accrued expenses and other current liabilities Interest payable, current portion Long-term debt, current portion Total current liabilities Long-term liabilities: Asset retirement obligations, net of current portion Deferred revenues and expenses - Long-term debt, net of current portion Long-term interest payable, net of current portion Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY Common stock ($0.01 par value, 20,000,000 shares authorized;10,596,218 and 10,580,973 shares issued at September 30, 2014 and December 31, 2013, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, 150,000 shares at cost ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 3 Blue Dolphin Energy Company & Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUE FROM OPERATIONS Refined product sales $ Pipeline operations Oil and gas sales - - Total revenue from operations COST OF OPERATIONS Cost of refined products sold Refinery operating expenses Pipeline operating expenses Lease operating expenses General and administrative expenses Depletion, depreciation and amortization Abandonment expense - 8 - Accretion expense Total cost of operations Income (loss) from operations ) ) OTHER INCOME (EXPENSE) Tank rental and easement revenue Interest and other income Interest expense ) Loss on disposal of property and equipment ) - ) - Total other income Income (loss) before income taxes ) ) Income tax expense, current ) - ) - Net income (loss) $ $ ) $ $ ) Income (loss) per common share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 Blue Dolphin Energy Company & Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depletion, depreciation and amortization Unrealized loss on derivatives ) Amortization of debt issue costs Amortization of intangible assets - Accretion expense Abandonment costs incurred - Common stock issued for services Loss on disposal of assets - Changes in operating assets and liabilities Restricted cash ) Accounts receivable Prepaid expenses and other current assets ) Deposits and other assets ) ) Inventory ) ) Accounts payable, accrued expenses and other liabilities ) ) Accounts payable, related party ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from sale of assets - Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of debt - Payments on long-term debt ) ) Proceeds from notes payable Payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental Information: Non-cash operating activities Reduction in accounts receivable in exchange for treasury stock received $
